By the Court.

Under rule 4, when an appellant fails to cause' a return to be made to this court within 60 days after the appeal is perfected, the respondent may compel him to make it, or have the appeal dismissed by the entry of an order with the clerk; and this may be done either in vacation or term time. The respondent may also, at any time, and without waiting for the lapse of the 60 days, himself cause a return to be made. This right of the respondent has been repeatedly, and for many years, recognized in this court, as calculated to prevent unnecessary delay, and speed the determination of causes. A return having been made, whether at the instance of tho respondent or appellant, the respondent may, in a proper case, move for the affirmance of the order or judgment appealed from. Under rules 11 and 14, such proper case is presented when, without sufficient excuse, the appellant has failed to deliver to the adverse party a copy of the paper-book, and of his points and authorities, 20 days before the first term of this court commencing more than 80 days after the appeal is perfected. The order appealed from in this ease is accordingly affirmed.